Syllabus by
ALLEN, J.
DIVORCE & ALIMONY — Real Estate (510 J)
(230 S) Service by publication is authorized by 11292 and 11984 GC, in an action for divorce, alimony and equitable relief, and the trial court has power to make an alimony decree where the only relief sought is the appropriation of real property of the husband, situated within the county, to the payment of the amount that should be allowed for such alimony and support.
Such an action is substantially one in rem, and when the petition specifically describes the real property in question, the court h_as jurisdiction, upon completion of service by publication and hearing upon the merits, to decree the relief sought.
Under 11998 GC, the decree entered in one county may be made a lien upon real property of the defendant lying within another county in the state.
Marshall, CJ, Kinkade, Jones and. Day, JJ, concur. Matthias, J, concurs in propositions 1 and 2 of the syllabus and in the judgment.